Order entered November           ,   2012




                                               In The
                                     Court of Sppeafo
                           jfiftb ritottht of Mexao at Matta;
                                        No. 05-12-00498-CR
                                        No. 05-12-01447-CR

                          DENNIS EDWARD WILLIAMS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                       Trial Court Cause Nos. F08-35087, F08-35085

                                             ORDER
        The Court REINSTATES the appeal in cause no. 05-12-00498-CR.

        On July 23, 2012, we ordered the trial court to make findings regarding why appellant's

brief had not been filed in cause no. 05-12-00498-CR. We ADOPT the findings that: (1)

appellant desires to pursue both appeals; (2) appellant is not indigent and is represented by

retained counsel; (3) counsel has not abandoned either appeal; (4) counsel's explanation in not

filing appellant's brief was the delayed filing of the appeal docketed as cause no. 05-12-01447-

CR and the fact that a portion of the reporter's record from the suppression hearing has not been

filed; and (5) counsel requested thirty days after the complete record is filed to file appellant's

brief
        The reporter's record filed with the Court consists of three volumes: a Master Index; a

May 13, 2010 hearing; and a November 5, 2010 hearing. At the conclusion of the November 5,

2010 hearing, the trial judge indicated he was taking the matter under advisement. The trial

court's order denying the motion to suppress states that hearings were conducted over three days.

The trial court's docket sheet has a notation dated April 8, 2011 that the motion to suppress was

reopened. The Court does not have the reporter's record of the April 8, 2011 hearing nor of the

April 22, 2012 hearing at which the trial court placed appellant on deferred adjudication

community supervision. The trial court's docket sheet lists Karren Jones as the court reporter

who recorded the April 8, 2011 hearing and Wynne Pauly as the court reporter who recorded the

April 22, 2011 hearing.

        We DIRECT the Clerk of this Court to show that the three-volume reporter's record filed

in cause no. 05-12-00498-CR is also filed in cause no. 05-12-01447-CR.

        As to both appeals, we ORDER court reporter Karren Jones to file, within THIRTY

DAYS of the date of this order, the reporter's record of the April 8, 2011 hearing. We ORDER

court reporter Wynne Pauly to file, within THIRTY DAYS of the date of this order, the

reporter's record of the April 22, 2011 plea hearing.

        We ORDER appellant to file his brief in both appeals within SIXTY DAYS of the date

of this order.




                                                        öLi

                                                        DAVID L. BRIDGES
                                                        JUSTICE